Citation Nr: 1613279	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-14 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active duty in the United States Army from November 1978 to August 1980 and from August 1980 to August 1998, to include service in Southwest Asia.  .

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta.

The Board notes that the Veteran filed an August 2014 substantive appeal for the following claims:  entitlement to service connection for disability manifested by nightmares, disability manifested by night sweats and disability manifested by skin irritations, all to include as due to an undiagnosed illness; entitlement to service connection for periodontal disease; entitlement to increased ratings for degenerative arthritis of the left knee, arthritic changes of the left shoulder, hypertension, and a chin scar; and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  These claims have not been certified to the Board for appellate consideration.  Accordingly, these issues are not currently before the Board.

In June 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Attorney Kenneth L. LaVan as his representative.  Then, in August 2015, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Attorney Ralph J. Branch as his representative.  In January 2016, the Veteran notified VA that he had essentially revoked this power of attorney and was currently without representation.  The Veteran has not named another representative; as such, he is recognized as proceeding pro se in this appeal.  On remand, the Veteran should be permitted the opportunity to appoint another representative if he so desires.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his June 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (travel Board hearing).  In August 2011, a letter was sent to the Veteran informing him that he had been placed on the list of persons wishing to appear at the Atlanta RO for an in-person hearing before the Board.  Thereafter, in September 2011, the RO received the Veteran's request for a videoconference hearing before the Board, instead of a travel Board hearing.  In a letter submitted to both the RO and the Board in October 2011, the Veteran's attorney (at that time) inquired as to the status of the Veteran's videoconference hearing request.  

In December 2015, the issue on appeal was certified to the Board.  Although VA's electronic Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran failed to report to a videoconference hearing before the Board in March 2016, there is nothing in VACOLS or VBMS that show that the Veteran was ever notified of this hearing.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. 

The Veteran has never withdrawn his request for a hearing, and in light of the evidence of record, it is not clear he ever received notice of the scheduled March 2016 videoconference hearing at the Atlanta RO.  Accordingly, the RO should schedule him for another videoconference hearing before the Board, providing him with the necessary and appropriate notification as to the time, date, and location of this hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.  He should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


